Citation Nr: 0732303	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bipolar disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2001 denied 
service connection for bipolar disorder.  

2.  The evidence received subsequent to the April 2001 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  A bipolar disorder was not manifested during service or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The RO's April 2001 rating decision, which denied service 
connection for a bipolar disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received after the RO's April 2001 decision 
is new and material, and the claim for service connection for 
a bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

3.  A bipolar disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2002 and October 2005.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

While the notice provided to the veteran would be sufficient 
were his claim being decided as an original claim on the 
merits, since the initial determination before the Board 
involves a determination of whether new and material evidence 
has been submitted to reopen the previously denied claim for 
service connection for a bipolar disorder, the United States 
Court of Appeals for Veterans Claims (Court) has specified 
that a more detailed notice is required in such situations.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  That notice 
was not provided to the veteran in this case.  However, in 
view of the favorable decision with respect to whether new 
and material evidence had been submitted, the veteran is not 
prejudiced by the failure to provide him that more detailed 
notice with respect to the issue of whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  Therefore, the Board finds that the notice is 
sufficient to address the veteran's claim on the merits.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran's claim for service connection for a bipolar 
disorder was previously considered and denied by the RO in a 
rating decision dated in April 2001.  In denying service 
connection, the RO indicated that the evidence failed to show 
any evidence of a bipolar disorder during service and that 
there was no evidence of a relationship between the veteran's 
currently diagnosed bipolar disorder and service.  The 
veteran subsequently requested that his claim for service 
connection for a bipolar disorder be reopened.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the April 2001 rating decision consists of additional private 
and VA medical records, lay statements, and records 
pertaining to the veteran's activities and schooling prior to 
service.  Most of this evidence is new, in that it was not 
previously physically of record.  And while not all of the 
evidence is material, at least one item of evidence, 
specifically a January 2004 statement from Steven T. Moore, 
D.O., is new both and material and sufficient to reopen the 
previously denied claim.

The opinion contained in the April 2004 statement from 
Dr. Moore is new, in that it was not previously physically of 
record and is material because, presuming the evidence is 
credible, it suggests that the veteran has a psychiatric 
disorder that is related to service.  As such, the Board 
finds that the April 2004 statement constitutes new and 
material evidence that is sufficient to reopen the previously 
denied claim.  Therefore, to this extent, the appeal is 
granted.  

The Board will now turn to the merits of the veteran's claim 
for service connection for a bipolar disorder, which the 
veteran essentially contends is related to his period of 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases such as a 
psychosis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any psychiatric 
disorder.  Those records do show that the veteran was 
hospitalized prior to his administrative separation from 
service.  The final diagnosis upon hospital transfer to the 
VA was improper use of drugs manifested by abuse of 
marijuana, hashish and amphetamines.  A report of a mental 
status evaluation performed during service in April 1973 
showed the veteran's behavior was normal and he was described 
as fully alert, fully oriented and his mood was level.  His 
thinking process was clear and his thought content was 
normal.  The veteran's memory was good.  The impression was 
no significant mental illness.  At the time of a physical 
examination performed in April 1973 in connection with the 
veteran's separation from service the psychiatric clinical 
evaluation was normal and the veteran denied having frequent 
trouble sleeping, depression or excessive worrying, loss of 
memory or amnesia, and nervous trouble of any sort.  

Records pertaining to a VA hospitalization of the veteran in 
April and May 1973 showed he was admitted to the hospital as 
a transfer from Fort Campbell on an amnesty program because 
he had admitted drug dependence.  The veteran indicated that 
he did not desire any further treatment and the final 
diagnosis was multiple drug dependence.  

A VA outpatient treatment record dated in February 1981 
contains a diagnosis of anxiety neurosis and another record 
that same date also shows a provisional diagnosis of an 
inadequate personality with passive-aggressive components.  

Subsequently dated private and VA medical records contain 
various psychiatric diagnoses.  A private medical record 
dated in April 1984 contains assessments of paranoid 
schizophrenia, antisocial personality and drug abuse.  A 
private psychological report completed in March and April 
2000 concluded with a diagnosis of a bipolar disorder without 
psychotic features.  A private medical record dated in April 
2000 contained pertinent impressions of depression/bipolar 
and post-traumatic stress syndrome.  However, none of these 
records contain any opinion as to the etiology of the 
veteran's bipolar disorder.  

The veteran submitted a January 2004 statement from Steven T. 
Moore, D. O. which concluded that in his professional opinion 
the psychiatric and historical evidence available strongly 
suggested that the veteran suffered from an untreated conduct 
disorder and bipolar disorder, both of which were exacerbated 
by his military experience.  Dr. Moore indicated that for 
purposes of the evaluation summary he had reviewed available 
medical and legal records, previous evaluations and 
historical data provided by the veteran, his wife and other 
family members.  Dr. Moore stated that a review of academic 
and legal records dated back to childhood disclosed the 
veteran met the diagnostic criteria for a conduct disorder, 
childhood onset type using the current Diagnostic and 
Statistical Manual which was not in use at that time.  He 
explained that a conduct disorder was believed to be merely a 
"personality disorder" and those individuals with that 
illness were often "treated" in the legal system rather than 
in a psychiatric treatment facility.  Dr. Moore indicated 
that this type of theoretical formulation, which was cited by 
the VA as evidence that the veteran had no preexisting 
psychiatric condition, was consistent with a psychiatric 
zeitgeist of the era.  

Dr. Moore went on to state that psychiatric research 
completed since the 1960's had established a clear pattern of 
symptoms for a conduct disorder and a possible relationship 
between a conduct disorder and a bipolar disorder.  He stated 
that psychiatrists practicing today used a diagnosis of a 
conduct disorder as a signal that a child might have a 
bipolar disorder, or might be at risk for developing one.  
Dr. Moore related that the veteran's childhood history, 
including descriptions of his behavior in school by family 
members clearly supported a diagnosis of attention-deficit 
hyperactivity disorder.  Dr. Moore went on to explain that in 
most cases of conduct disorder the individual's family, 
socioeconomic and environmental factors contribute heavy to 
its genesis.  He stated that as the individual with a conduct 
disorder aged, there was a tendency towards progressively 
more serious crime and a higher incidence of incarceration.  
He explained that this process was known as "spiraling up" 
which resulted from a cumulative pattern of experiences an 
individual had over the course of his lifetime.  Dr. Moore 
stated that the veteran's service could clearly be viewed as 
one factor that contributed to his "spiraling up" and to his 
eventual development of a bipolar disorder.  

When the case was previously at the Board in September 2005, 
the Board found that the VA's duty to assist included 
affording the veteran a VA examination since Dr. Moore's 
opinion was sufficient to reopen the previously denied claim.  
In addition, it was not clear whether Dr. Moore had the 
benefit of a review of all medical records contained in the 
veteran's claims file, including his service medical records.  
As such, the Board returned the case for additional 
development, including affording the veteran a VA 
examination.  

While the veteran was afforded a VA examination in April 2006 
the report of that examination indicated that the veteran was 
poorly communicative, depressed, could not recall data and 
could not answer the examiner's questions.  The veteran's 
wife informed the examiner that their 26-year-old son had 
died the previous month and that the veteran had gradually 
slipped into this state.  As such, the examination report 
essentially consisted of a review of all pertinent evidence 
associated with the claims file.  Following the attempted 
examination and a review of all evidence in the claims file 
the pertinent diagnoses were a bipolar disorder-depressed and 
a personality disorder, antisocial type, by history and as 
established in past.  

The VA examiner noted the behavioral problems as a result of 
an antisocial personality disorder had disrupted his life 
badly in the past between 1975 and 1993.  He noted that 
clear-cut bipolar symptoms started to manifest in 1995 and 
that the disorder was clearly diagnosed in the early 2000's.  
Prior to that date the examiner offered an opinion that the 
veteran was affected by behavioral disturbance coming from an 
antisocial personality disorder and that his behavior was 
also affected by substance abuse from 1968 to 1974, and 
perhaps later.  The examiner concluded that the veteran's 
bipolar disorder was not caused by or a result of service.  

The examiner indicated that he had reviewed Dr. Moore's 
medical opinion, as well as other medical records in the 
claims file.  The examiner acknowledged that the veteran's 
possible diagnosis of a conduct disorder and attention 
deficit hyperactive disorder in childhood could have 
developed into a bipolar disorder, psychotic disorder, or 
personality disorder later in life with or without external 
stresses based on literature and his clinical experience of 
45 years.  He stated that the veteran developed an antisocial 
personality disorder in his early adult life and a bipolar 
disorder in his middle adult life.  He noted that the veteran 
had not served in combat and he did not find evidence of 
severe stress on the veteran during his service.  He noted 
that the veteran came into service using illicit drugs and 
continued the use of different substances while in Germany.  
He indicated that this took a heavy toll on the veteran and 
led to his discharge.  Therefore, the examiner came to the 
conclusion that his military service had nothing to do in the 
formation of his current conditions of a bipolar disorder and 
an antisocial personality disorder.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332. 229 (1995).

After reviewing the two medical opinions which offer an 
opinion as to the etiology of the veteran's bipolar disorder 
and its relationship to service, the Board finds that 
Dr. Moore's January 2004 evaluation and opinion has less 
probative value than the April 2006 opinion of the VA 
examiner.  In this regard, Dr. Moore's January 2004 opinion 
appears to acknowledge that the veteran did not have a 
bipolar disorder either before or during service, but does 
suggest that such disorders are often comorbid diagnoses in 
children.  At no point does Dr. Moore state that the veteran 
had a bipolar disorder either during or following service, 
but rather speaks in terms of the military service as one 
factor contributing to his "eventual" development of a 
bipolar disorder.  Significantly, Dr. Moore's opinion makes 
no reference to the veteran's service medical records, which 
fail to show any treatment for a bipolar disorder, and his 
report makes no mention of substance abuse during service.  
Thus, the Board places less probative value on Dr. Moore's 
opinion because it does not account for significant evidence 
contained in the veteran's claims file, particularly service 
medical records.  

The April 2006 VA examination, on the other hand, accounts 
for the veteran's service medical records, as well as 
evidence dated following separation from service.  That 
examiner acknowledged that the possible diagnoses of a 
conduct disorder and an attention-deficit hyperactivity 
disorder could have developed into a bipolar disorder, or 
other disorders later in life, as proffered by Dr. Moore, but 
found that not to be the case, finding that the veteran had 
an antisocial personality disorder in his early adult life 
and a bipolar disorder in his middle adult life following 
service.  Since the April 2006 VA examination accounts for 
evidence both before, during and after service, in reaching 
conclusions as to the diagnosed disorders and their 
relationship to service, the Board finds that this opinion 
has greater probative value than Dr. Moore's January 2004 
opinion.  

Therefore, the Board finds that the medical evidence is 
against the veteran's claim for service connection for a 
bipolar disorder.  Accordingly, service connection for a 
bipolar disorder remains denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bipolar disorder is reopened, 
and to this extent, the appeal is granted.  

Service connection for a bipolar disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


